  Case 2:19-cv-00033-LGW-BWC Document 29 Filed 07/07/20 Page 1 of 1


                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                                United States District Court


                     FOR THE SOUTHERN DISTRICT OF GEORGIA                            By casbell at 1:40 pm, Jul 07, 2020

                              BRUNSWICK DIVISION


 TREVON DESHON CHAPMAN, SR.,

                Plaintiff,                                 CIVIL ACTION NO.: 2:19-cv-33

        v.

 JAMES K. PROCTER, et al.,

                Defendants.


                                           ORDER

       In a prior Order, the Court instructed Plaintiff to provide additional identifying

information to allow the U.S. Marshals Service to find and serve Jane Doe. Doc. 19. Plaintiff

has done so, which may or may not be enough to identify the Doe Defendant. Doc. 24. The

Court DIRECTS the U.S. Marshal to attempt service of Plaintiff’s Complaint, doc. 1, and the

Magistrate Judge’s Report and Recommendation and service Order, docs. 18, 19, on Jane Doe

based on the information Plaintiff provided in his June 15, 2020 notice, doc. 24. Finally, I

INSTRUCT the U.S. Marshal to notify the Court if efforts to serve Jane Doe are unsuccessful.

       SO ORDERED, this 7th day of July, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
